                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      WESTERN DIVISION

ARKANSAS CENTER FOR PHYSICAL
MEDICINE AND REHABILITATION                                                                     PLAINTIFF

                                            4:19-CV-0004-BRW

CHEROKEE INSURANCE COMPANY                                                                     DEFENDANT

                                                   ORDER

        A question of subject-matter jurisdiction may be raised sua sponte at any time.1 Federal court

diversity jurisdiction requires an amount in dispute over $75,000 and all the parties on one side of the

controversy must be citizens of different states from all of the parties on the other side.2

        Plaintiff’s Complaint asserts that Defendant violated an Arkansas medical lien statute when it settled

a claim without satisfying Plaintiff’s outstanding lien. The lien was $3,582.11 at the time of settlement, but

$670 when this case was filed. Plaintiff also seeks $70,000 for “compensatory and punitive damages” and

attorneys’ fees.

        First, I am dubious that the allegations rise to the level of punitive damages. Second, punitive

damages of $70,000 on a $670 claim would be excessive under any standard.3 Finally, no reasonable

attorneys’ fees could make up the difference to the $75,000 minimum. Accordingly, I find to a legal certainty

that Plaintiff’s claims do not satisfy the amount-in-controversy requirement.4 The Clerk of the Court is

directed to immediately REMAND this CASE to Circuit Court of Pulaski, County, Arkansas.

        IT IS SO ORDERED this 15th day of July, 2019.

                                                         Billy Roy Wilson_______________
                                                         UNITED STATES DISTRICT JUDGE



        1
         Bueford v. Resolution Trust Corp., 991 F.2d 481, 485 (8th Cir. 1993).
        2
         28 U.S.C. § 1332; Indianapolis v. Chase National Bank, 314 U.S. 63, 70 (1941).
        3
          Dziadek v. Charter Oak Fire Ins. Co., 867 F.3d 1003, 1013 (8th Cir. 2017) (citing cases with
punitive to compensatory ratios varying from 4 to 1 up to 8 to 1 – when there was “repeated trickery and
deceit”).
        4
         Larkin v. Brown, 41 F.3d 387, 388 (8th Cir. 1994).
